Citation Nr: 1105563	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-23 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, 
including service in Vietnam from December 1967 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2008 rating decision in which the RO, inter alia, 
denied service connection for hypertension.  In November 2008, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in June 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Hypertension was not shown in service or for years 
thereafter, and there is no competent evidence or opinion linking 
the hypertension diagnosed post service to service.

3.  The only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's hypertension and 
service or a service-connected disability weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309(a), 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, including on a secondary basis, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The August 2008 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the February 2008 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records and the reports of June 2008 and February 2009 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran and by his representative, on his behalf.  The Board also 
finds that no additional RO action to further develop the record 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran has asserted that his hypertension is secondary to 
his service-connected diabetes mellitus.  In an October 2004 
rating decision, the RO granted service connection for diabetes 
mellitus.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 
3.310 with regard to the requirements for establishing secondary 
service connection on an aggravation basis.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Service connection may be presumed, for certain chronic diseases, 
such as hypertension, which develop to a compensable degree (10 
percent for hypertension) within a prescribed period after 
discharge from service (one year for hypertension), although 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. or 
greater and isolated systolic hypertension as systolic blood 
pressure predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90 mm.).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied.

The Veteran's May 1967 entrance examination report shows blood 
pressure of 124/80.  The Veteran denied a history of high or low 
blood pressure.

A March 1969 service examination report shows a blood pressure 
reading of 124/84.  The Veteran denied a history of high or low 
blood pressure.

A March 1970 service examination report shows blood pressure of 
122/100.  At that time, the Veteran denied a history of high or 
low blood pressure, and his heart and vascular system were 
normal.

The Veteran's May 1970 separation examination report shows that 
his blood pressure reading was 120/70.  At that time, he denied a 
history of high or low blood pressure, and his heart and vascular 
system were normal.

An August 1997 private treatment record shows a blood pressure 
reading of 138/100.

Private treatment records dated in August and December 1998 show 
that the Veteran had a history of high blood pressure and 
hypertension.

A March 2000 private medical record shows blood pressure of 
155/91.

A December 2000 private treatment record shows that the Veteran 
denied a history of hypertension.

In a June 2001 private treatment record, A.R., the Veteran's 
physician, indicated that his previous doctor's notes included 
one showing that the Veteran had hypertension.  However, he 
stated that it was not really a problem.  His blood pressure was 
128/76.

An August 2002 private treatment record from Dr. R indicated that 
the Veteran's blood pressure was 150/98.

An October 2002 private treatment record contains a blood 
pressure reading of 149/98.

In a May 2003 private treatment record, Dr. R noted a blood 
pressure reading of 140/93.

An October 2006 private treatment record from Dr. R indicates 
that there is a diagnosis of hypertension.  It was noted that it 
had not been monitored.

In June 2008, the Veteran underwent VA examination.  His claims 
file was reviewed.  The Veteran did not recall being told that he 
had elevated blood pressure while in service.  The examiner noted 
that she did not have complete private records for the Veteran.  
Based on an April 2006 private record showing no prescription of 
hypertension drugs and an October 2006 private record showing a 
diagnosis of hypertension, the examiner concluded that the 
diagnosis was made at some time between these two appointments.  
The Veteran was diagnosed with diabetes mellitus in 2003.  Blood 
pressures were 138/89, 118/82, and 124/82.  The diagnosis was 
hypertension, not at least as likely as not aggravated by 
diabetes mellitus, type 2.

In February 2009, the Veteran underwent VA examination.  The 
Veteran's private medical records were noted and detailed in the 
examination report.  The examiner noted that the Veteran had 
multiple elevated blood pressures, which were inconsistent for 
years.  He was not diagnosed with hypertension and put on 
medication until 2006.  Blood pressure readings were 144/94, 
144/88, and 144/94.  Following examination, the diagnosis was 
hypertension, essential.  It was the opinion of the examiner that 
it was less likely as not that the hypertension was secondary to 
the diabetes mellitus.  The Veteran had intermittent elevations 
of high blood pressure prior to diabetes being diagnosed.  His 
BUN, creatinine, and microalbumin spot tests have all been within 
normal limits, and the Veteran did not have microscopic renal 
disease.  The Veteran also did not have diabetic retinopathy, 
which is an indicator of small vessel involvement.  Furthermore, 
the examiner also noted that VA instructions state that when a 
veteran is service connected for diabetes and diabetic 
nephropathy and has a diagnosis of hypertension, the examiner is 
to review the medical evidence and determine when the 
hypertension was diagnosed relative to the diabetic nephropathy.  
Then, if the medical evidence shows that hypertension was 
diagnosed after diabetic nephropathy was diagnosed, service 
connection is to be granted for hypertension as secondary to 
diabetes.  Here, the Veteran has not been diagnosed with diabetic 
nephropathy.  Therefore, the examiner concluded that his 
hypertension cannot be considered secondary to the diabetes.

In June 2009, the Veteran submitted an internet article from the 
American Diabetes Association that states that as many as two out 
of three adults with diabetes also have high blood pressure.

Based on the evidence of record, the Board finds that service 
connection is not warranted for hypertension on any basis.

First, the Board finds that there is no evidence that the Veteran 
manifested hypertension in service or within one year of 
separation from service.  The service treatment records contain 
no evidence of such manifestation, and no post-service treatment 
records or lay statements even suggest that the Veteran's 
hypertension began in service or within the first post-service 
year.

The Board also notes that, as hypertension is not among the 
disabilities recognized by VA as associated with herbicide 
exposure (see 38 C.F.R. § 3.309(e)), presumptive service 
connection for this disability based on any presumed herbicide 
exposure is not available, even though the Veteran has documented 
service in Vietnam. 

There also is no competent evidence or opinion linking the 
hypertension diagnosed post service to service, and neither the 
Veteran nor his representative had presented or identified any 
such competent evidence or opinion.

However, on the question of whether the Veteran's hypertension is 
secondary to his service-connected diabetes mellitus, as 
contended by the Veteran, the Board notes that there are 
competing medical opinions of record.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

Initially, the Board finds that the opinion of the June 2008 VA 
examiner is inadequate because that examiner provided only a 
conclusion and no rationale for the opinion given.  Furthermore, 
that examiner indicated that she did not have all of the 
Veteran's private records to review, which, in this case, is 
necessary to provide an adequate and probative opinion.  Here, 
resolving the question of whether the Veteran manifested high 
blood pressure prior to his diagnosis of diabetes mellitus is 
necessary to providing a probative opinion.  In such a situation, 
review of all of the private medical evidence is necessary for an 
adequate finding.  As such, the Board concludes that this opinion 
is not adequate for purposes of determining whether the Veteran's 
hypertension is service-connected.

The Veteran's representative has contended, in a December 2010 
written argument, that the opinion of the February 2009 VA 
examiner is also inadequate.  The Veteran's representative argues 
that the February 2009 opinion is inadequate because the examiner 
based her conclusion on the Veteran's lack of a diagnosis of 
nephropathy.  The Board finds, instead, that the examiner 
provided numerous reasons for her conclusion, one of which was 
the absence of the diagnosis of diabetic nephropathy.  The 
examiner also indicated that medical records dated prior to the 
diagnosis of diabetes mellitus show that the Veteran experienced 
elevated blood pressure readings at that time.  Other elements of 
the rationale included the Veteran's test results and lack of 
microscopic renal disease and diabetic retinopathy.

The Board finds that the February 2009 VA examiner reviewed the 
claims file in detail, examined the Veteran, and provided a 
conclusion with a rationale supported by the evidence of record.  
As such, this opinion is adequate to serve as the basis for the 
determination here.  As this opinion is both adequate and 
competent, it is highly probative evidence when weighed against 
the other evidence of record.

The Board further noted that the Veteran has submitted an 
internet article, which states that a large number of people with 
diabetes mellitus also have hypertension, this evidence is 
afforded little probative value.  The article does not relate 
directly to the Veteran's medical condition and also provides no 
statement suggesting that hypertension is caused by diabetes 
mellitus.  The article merely indicates that the two disorders 
often coexist.  Therefore, this article is afforded little 
probative weight here.

Finally, the Board notes that, in addition to the medical 
evidence, in adjudicating this claim, the Board has considered 
the assertions of the appellant and his representative; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical matter 
of whether there exists a relationship between the hypertension, 
for which service connection is sought, and either service or 
service-connected disability, a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As neither the appellant nor his 
representative is shown to be other than a layperson without the 
appropriate medical training and expertise, neither is not 
competent to render a probative (persuasive) opinion on any 
medical matter upon which this claim turns.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for hypertension must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


